         Case 2:19-cr-00228-WBS Document 12 Filed 01/04/21 Page 1 of 1
                                                                                           FILED
                                                                                     January 4, 2021
                       UNITED STATES DISTRICT COURT FOR THE                        CLERK, US DISTRICT COURT
                                                                                     EASTERN DISTRICT OF
                                                                                          CALIFORNIA
                           EASTERN DISTRICT OF CALIFORNIA                                  DEPUTY CLERK



UNITED STATES OF AMERICA,                  )
                                           )                 Case No. 2:19-cr-00228-WBS
              Plaintiff,                   )
v.                                         )
                                           )                 ORDER FOR RELEASE OF
ANDREW KEFFER,                             )                  PERSON IN CUSTODY
         Defendant.                        )
                                           )

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release, ANDREW KEFFER, Case No.

2:19-cr-00228-WBS from custody subject to the conditions contained in the attached “Notice to

Defendant Being Released” and for the following reasons:

              Release on Personal Recognizance

        X     Bail Posted in the Sum of: $25,000.00.

               X      Co-Signed Unsecured Appearance Bond

                      Secured Appearance Bond

                X      (Other) Conditions as stated on the record.

                      (Other)

       This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

       Issued at Sacramento, CA on 1/4/2021          at   2:45 p.m.




                                                    By:
                                                     y:
                                                          Jeremy
                                                          J remy D. Peterson
                                                          Je        Pette
                                                                       terson
                                                          United States Magistrate Judge
